Case 1:19-cv-01594-KLM Document 12 Filed 09/16/19 USDC Colorado Page 1 of 2




                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-01594-KLM

Barbara Chadwick, Frederick Marshall,
Cassandra Macarthur, Howard Potter, and
James Dill,

        Plaintiffs,

First Choice Payment Solutions G.P., d/b/a
Sekure Merchant Solutions,

        Defendant.


                                 NOTICE OF SETTLEMENT


       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 16, 2019

                                             Respectfully submitted,

                                              By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Esq.
                                             CT Bar No.: 425027
                                             LEMBERG LAW LLC
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiffs
Case 1:19-cv-01594-KLM Document 12 Filed 09/16/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court for the District of
Colorado Electronic Document Filing System (ECF) and that the document is available on the
ECF system.


                                            By /s/ Sergei Lemberg
                                                   Sergei Lemberg, Esq.
